t c memo united_states tax_court roger a phillips petitioner v commissioner of internal revenue respondent docket no filed date roger a phillips pro_se david l zoss for respondent memorandum findings_of_fact and opinion buch judge respondent determined a dollar_figure deficiency in mr phillips’ federal_income_tax a dollar_figure addition_to_tax pursuant to sec_6651 a dollar_figure addition_to_tax pursuant to sec_6651 and a dollar_figure addition to tax pursuant to sec_6654 the issues for decision are whether mr phillips was required to include a distribution of dollar_figure from an individual_retirement_account ira in gross_income whether mr phillips received interest_income of dollar_figure whether mr phillips is entitled to any other deductions and whether mr phillips is liable for additions to tax under sec_6651 and and because mr phillips failed to meet his burden we sustain respondent’s adjustments to income and deductions we also sustain the addition_to_tax under sec_6654 because mr phillips failed to make the required quarterly installments mr phillips is not liable for an addition_to_tax under sec_6651 or however because his liability was paid in full before the due_date of his tax_return findings_of_fact at the time he filed the petition mr phillips resided in minnesota mr phillips withdrew dollar_figure from his ira in in a previous case in this court respondent conceded that dollar_figure of the withdrawal was properly unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure rolled into another ira however mr phillips was required to include the remainder in his income for and he was held to be liable for sec_72 additional tax for an early ira withdrawal in mr phillips withdrew dollar_figure from his ira on date mr phillips timely filed a request for an extension of time to file his return and made a payment of dollar_figure with his request despite the extension of time mr phillips did not timely file his federal_income_tax return on date respondent prepared a substitute for return for on the basis of information returns that had been submitted to the internal_revenue_service by third parties on date respondent issued a notice_of_deficiency to mr phillips determining that he had taxable ira_distributions of dollar_figure and that he had received taxable interest_income of dollar_figure mr phillips timely filed a petition disputing the notice_of_deficiency in date mr phillips provided to respondent a completed form_1040 u s individual_income_tax_return for on this return mr phillips phillips v commissioner tcmemo_2013_42 phillips v commissioner tcmemo_2013_42 the wage and income transcript showed premature ira withdrawals of dollar_figure and dollar_figure however respondent did not determine sec_72 additional tax in the notice_of_deficiency and has not asserted an increased deficiency listed ira_distributions of dollar_figure taxable interest of dollar_figure a business loss of dollar_figure a capital_loss of dollar_figure and itemized_deductions of dollar_figure on date respondent filed a motion to show cause why proposed facts and evidence should not be accepted as established under rule f and attached a proposed stipulation of facts with exhibits on date the court issued an order to show cause pursuant to rule f mr phillips responded and at trial respondent lodged an updated stipulation of facts this updated version took into account changes that mr phillips had requested but respondent lodged this with the court because notwithstanding the changes mr phillips refused to sign the updated stipulation of facts after some questioning by the court it appeared mr phillips’ objections were to word choice and not to the substance of the proposed updated stipulations by order dated date the court admitted the updated stipulation of facts into the record and made the date order to show cause absolute throughout the pendency of this case and during the trial mr phillips submitted to the court various documents some of which were filed some of which were retained as correspondence and some of which were returned as improper documents these documents contain notes and markings with which the court is not familiar some of the shorthand appears to be internal citations to either parts of the same document or attachments to other documents additionally mr phillips redacted words phrases numbers and pages presumably in an attempt to protect certain information however his redactions are not in accordance with rule despite his promptness in responding to the court’s orders and respondent’s formal and informal requests mr phillips failed to provide any unaltered receipts bank statements or other documents regarding his business_losses or itemized_deductions instead mr phillips created his own documents that could not be authenticated opinion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances mr phillips did not allege that sec_7491 applies and he bears the burden_of_proof rule a 290_us_111 see rule a items in the notice_of_deficiency at trial mr phillips agreed that he withdrew dollar_figure from his ira as respondent asserted mr phillips disputes the dollar_figure distribution reported in a separate form 1099-r but he provided no explanation of his accounting dispute nor does he dispute that he received this amount generally amounts distributed from an ira are includable in a taxpayer’s gross_income as provided in sec_72 in the return he provided to respondent in date mr phillips listed ira_distributions of dollar_figure at the time he provided that return his liability had not yet been determined and it appears the amount he listed includes not only the distribution but also a portion of the distribution that was at issue in tcmemo_2013_42 and has now been determined thus only the dollar_figure ira distribution is includable in mr phillips’ gross_income gross_income includes all income from whatever source derived including interest respondent alleged mr phillips received dollar_figure in taxable interest on the form_1040 mr phillips provided in date he listed taxable interest of dollar_figure however the schedule b interest and ordinary sec_408 sec_61 dividends attached to the return lists interest received consistent with the notice_of_deficiency thus it appears mr phillips admits he received dollar_figure of interest in and we find that it is includable in his income other deductions mr phillips asserts he had a business loss of dollar_figure a capital_loss of dollar_figure and itemized_deductions of dollar_figure in as a result mr phillips asserts that these losses and deductions completely offset the income respondent determined in the notice_of_deficiency thus mr phillips asserts that he owes no tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed a taxpayer must maintain records to substantiate claimed deductions and to establish the taxpayer’s correct_tax liability the taxpayer must produce such records upon the mr phillips listed dollar_figure on the schedule b this amount differs from the amount stated in the notice_of_deficiency by dollar_figure because of rounding rule a 503_us_79 292_us_435 116_tc_438 see also sec_6001 secretary’s request adequate substantiation must establish the nature amount and purpose of a claimed deduction various rules govern what is acceptable proof of deductions rule of the federal rules of evidence requires an original document in order to prove its content rule of the federal rules of evidence generally permits duplicates unless a party raises a genuine question as to the original’s authenticity if a taxpayer can establish that he once had adequate_records but lost the records because of circumstances beyond his control such as a fire flood or other_casualty then the court will permit the taxpayer to reasonably reconstruct his expenses rule a of the federal rules of evidence permits other evidence of the contents of a writing such as testimony when all the originals are lost or destroyed and not by the proponent acting in bad faith sec_7602 see also sec_1_6001-1 income_tax regs higbee v commissioner t c pincite see also 65_tc_87 aff’d per curiam 540_f2d_821 5th cir major v commissioner tcmemo_2005_141 aff’d 224_fedappx_686 9th cir 65_tc_342 holding that a loss of records due to moving residences is not a casualty beyond the taxpayer’s control before trial mr phillips did not produce any original documents or photocopies of original documents that could substantiate his claimed losses and deductions at no time has mr phillips alleged he lost any of his records or that any of them were destroyed rather he prepared many of his own documents or provided altered copies of documents to respondent apparently believing that these documents would serve as duplicates for the originals he was unwilling to provide at trial mr phillips alleged he had some original documents and that he had prepared some other documents that he believed would substantiate his deductions when the court inquired as to when and whether mr phillips had provided these documents to respondent he admitted that he had not provided them to respondent but that he wanted to move them all into evidence en masse without testimony rule b provides that failure to comply with a standing_pretrial_order may subject a party to sanctions which may include the exclusion of evidence the standing_pretrial_order requires that the parties exchange documents at least see rule sec_104 sec_123 77_f3d_637 2d cir griffin v commissioner tcmemo_2010_252 schaefer v commissioner tcmemo_1998_163 aff’d without published opinion 188_f3d_514 9th cir days before the start of a trial session for which a case is set in the light of the fact that mr phillips did not provide the proffered documents to respondent at least days before trial and had previously offered only altered and self- created documents the documents were excluded as a result the court has no evidence that mr phillips incurred any deductible expenses or losses thus mr phillips has failed to meet his burden and he is not entitled to any deduction not permitted by the notice_of_deficiency additions to tax respondent determined that mr phillips is liable for additions to tax pursuant to sec_6651 and and for tax_year respondent has the burden of production with respect to these additions to tax to meet this burden respondent must produce evidence showing that the additions to tax are applicable once respondent satisfies this burden mr phillips has the burden_of_proof with respect to exculpatory factors such as reasonable causedollar_figure see sec_7491 see sec_7491 higbee v commissioner t c pincite see higbee v commissioner t c pincite sec_6651 sec_6651 imposes an addition_to_tax when a taxpayer fails to file a timely return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent for purposes of sec_6651 the amount required to be shown on the return is reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed on the return dollar_figure mr phillips did not timely file a federal_income_tax return for however he made a payment in excess of the amount_required_to_be_shown_as_tax for before date accordingly we hold that mr phillips is not liable for the addition_to_tax under sec_6651 sec_6651 sec_6651 sec_6651 sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition is calculated as of the amount shown as tax on the return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of as with the addition under sec_6651 the penalty under sec_6651 applies only to the extent there is a balance duedollar_figure under sec_6020 when a taxpayer fails to file a return required_by_law the commissioner acting for the secretary may make a return from such information as he can obtain under sec_6651 any return so made is treated as the taxpayer’s return for purposes of determining the amount of the addition under sec_6651 mr phillips failed to timely file a federal_income_tax return for pursuant to sec_6651 the substitute for return respondent made is treated as mr phillips’ tax_return however mr phillips made a payment in excess of the amount of tax shown on the substitute for the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month for which an addition_to_tax applies under both paragraphs sec_6651 sec_6651 return for before date accordingly we hold that mr phillips is not liable for the addition_to_tax under sec_6651 sec_6654 sec_6654 imposes an addition_to_tax for an underpayment of a required_installment of estimated_tax each required_installment of estimated_tax is equal to of the required_annual_payment which in turn is equal to the lesser_of of the tax shown on the taxpayer’s return for that year or if no return is filed of the tax for such year or if the taxpayer filed a return for the immediately preceding_taxable_year of the tax shown on that return the due dates of the required installments for a calendar_year taxpayer are april june and september of the calendar_year in question and january of the following yeardollar_figure respondent has met his burden of establishing that mr phillips was required to make an annual payment on the substitute for return for sec_6654 and b sec_6654 see sec_6654 sec_7491 127_tc_200 holding that in order to meet the burden of production the commissioner must produce evidence necessary for the court to conclude that the taxpayer had a required_annual_payment aff’d 521_f3d_1289 10th cir respondent calculated and reported a tax_liability of dollar_figure respondent provided an account transcript showing that mr phillips did not file a return and thus sec_6654 does not apply therefore mr phillips’ required_annual_payment was dollar_figure of dollar_figure none of which was paid on or before the due dates of the quarterly installments although mr phillips made a payment in excess of his liability for that payment was not made with a return filed on or before date and thus his full payment does not absolve him of the addition_to_tax under sec_6654 for any quarterly installment nor does any of the sec_6654 exceptions apply in this case accordingly we hold that mr phillips is liable for the addition_to_tax under sec_6654 conclusion we conclude that the distribution of dollar_figure from mr phillips’ ira is includable in his gross_income and he received interest_income of dollar_figure further mr phillips is not entitled to any other deductions not allowed in the notice of see 121_tc_308 holding that a tax_return filed after a notice_of_deficiency is issued is not considered a filed return for purposes of sec_6654 see sec_6654 deficiency mr phillips is not liable for additions to tax under sec_6651 and however he is liable for the addition_to_tax under sec_6654 to reflect the foregoing decision will be entered for respondent as to the deficiency and the addition_to_tax under sec_6654 and for petitioner as to the additions to tax under sec_6651 and
